                                                               .. DL'TRJCT :
                                                          NORTHERN DISTRICT OF TEXAS
                                                                      FILED

                                                                ~2]-:J
                  IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

                                                           CLERI<JTs: DJSTRJCT COURT
MICHAEL BARRETT,                      §                      By---·    ffi;;;;;-----
                                      §                  ,_____,_,__~~~ IJi~E~.'~'-----_j
             Movant,                  §
                                      §
vs.                                   §   NO. 4:19-CV-741-A
                                      §   (NO. 4:16-CR-132-A)
UNITED STATES OF AMERICA,             §
                                      §
             Respondent.              §


                       MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Michael Barrett,

movant, under 28 U.S.C.     §   2255 to vacate, set aside, or correct

sentence. The court, having considered the motion with its

attached memorandum, the government's response, movant's reply,

the record in the underlying criminal case, No. 4:16-CR-132-A,

styled "United States v. Charles Ben Bounds, et al.," and

applicable authorities, finds that the motion should be denied.

                                     I.

                                 Background

      The record in the underlying criminal case reflects the

following:

      On June 15, 2016, movant was named, along with others, in a

one-count second superseding indictment charging him with

conspiracy to possess with intent to distribute 50 grams or more

of a mixture and substance containing a detectable amount of
methamphetamine, in violation of 21 U.S.C.                          §   846. CR Doc.' 286.

On August 5, 2016, movant appeared before the court with the

intent to enter a plea of guilty to the offense charged without

benefit of a plea agreement. CR Doc. 496. Movant and his attorney

signed a factual resume setting forth the elements of the

offense, the maximum penalty movant faced, and the stipulated

facts supporting movant's guilt. CR Doc. 497. Under oath, movant

stated that no one had made any promise or assurance of any kind

to induce him to plead guilty. Further, movant stated his

understanding that the guideline range was advisory and was one

of many sentencing factors the court could consider; that the

guideline range could not be calculated until the presentence

report ("PSR") was prepared; the court could impose a sentence

more severe than the sentence recommended by the advisory

guidelines and movant would be bound by his guilty plea; movant

was satisfied with his counsel and had no complaints regarding

his representation; and, movant and counsel had reviewed the

factual resume and movant understood the meaning of everything in

it and the stipulated facts were true. CR Doc. 1313.

       The probation officer prepared the PSR, which reflected that

movant's base offense level was 34. CR Doc. 793                            ~   35. He received



        'The "CR Doc._" reference is to the number of the item on the docket in the underlying
criminal case, No. 4: 16-CR-132-A.

                                                  2
two-level enhancements for possession of a dangerous weapon, id.

, 36, importation from Mexico, id. , 37, and maintaining a drug

premises. Id. , 38. He received a two-level and a one-level

reduction for acceptance of responsibility. Id. , , 44, 45. Based

on a total offense level of 37 and a criminal history category of

IV, movant's guideline range was 292 to 365 months. Id. , 104.

Movant filed numerous objections, CR Doc. 1205, and the probation

officer prepared an addendum to the PSR. CR Doc. 924. The

probation officer opined that movant frivolously contested the

relevant conduct in the PSR, objecting to 12 of 17 paragraphs. In

addition, the probation officer determined that movant should be

held accountable for a greater quantity of drugs. Thus, the

guideline range was recalculated to omit acceptance of

responsibility and include the increased amount of drugs. The new

guideline range was 360 months to life, but the statutorily-

authorized maximum sentence was 40 years. Thus, the new range

became 360 months to 480 months. Id. Movant objected to the

addendum. CR Doc. 1206.

        On January 20, 2017, movant was sentenced to a term of

imprisonment of 420 months, to be followed by a 4-year term of

supervised release. CR Doc. 1091. He appealed on his own, CR Doc.

1100, and through his attorney, Leigh W. Davis    ("Davis"). CR Doc.

1111.

                                   3
     Davis filed a motion to withdraw as counsel and for

appointment of new counsel for movant. CR Doc. 1136. The court

set Davis's motion for hearing. CR Doc. 1137. Movant filed his

own motion for appointment of new counsel for appeal. CR Doc.

1140. The court held a hearing on February 2, 2017, and denied

the motion to withdraw. CR Doc. 1144; CR Doc. 1145. Movant,

acting pro se, filed an amended motion to appoint appellate

counsel, CR Doc. 1306, which the court denied. CR Doc. 1307.

     The United States Court of Appeals for the Fifth Circuit

affirmed the judgment as well as the court's order denying the

motion to withdraw and substitute counsel. United States v.

Barrett, 718 F. App'x 288   (5th Cir. 2018). The Court thereafter

allowed Davis to withdraw. CR Doc. 1475. Movant filed a pro se

petition for writ of certiorari, which was denied. Barrett v.

United States, 139 s. Ct. 786   (2019).

                                II.

                      Grounds of the Motion

     Movant raises eight grounds in support of his motion, worded

as follows:

     GROUND ONE: Ineffective Assistance of Counsel




                                 4
Doc. 2 1 at PageiD 3 4.

        GROUND TWO: Acceptance of Responsibility

Id. at PageiD 5.

        GROUND THREE: Drug Quantity

Id. at PageiD 6.

        GROUND FOUR: Criminal History

Id. at PageiD 8.

        GROUND FIVE: Importing Enhancement

Id. at PageiD 9.

        GROUND SIX: Enhancement for Maintaining a Residence



        GROUND SEVEN: Firearm Enhancement



        GROUND EIGHT: Supervised Release



                                                   III.

                                      Standards of Review

A.      28 U.S.C.        §   2255

       After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands


       2
           The "Doc.   "reference is to the number of the item on the docket in this civil action.
       3
        The "Page!D _"reference is to the page number assigned by the court's electronic filing
system and is used because the printed numbers on the form used by movant are not the actual page
numbers.

                                                     5
fairly and finally convicted.      United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991) .    A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.   Shaid, 937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer trial

errors.   It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would, if condoned, result in a complete

miscarriage of justice.     United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).      In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F. 3d 555, 558 (5th Cir. 1996).     Further, if

issues "are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."     Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)     (citing Buckelew v. United States, 575 F.2d 515,

517-18 (5th Cir. 1978)).




                                   6
B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 u.s. 668, 687   (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012).   "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies."   Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F. 3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result.•

Cullen v. Pinholster, 563 u.s. 170, 189 (2011)   (quoting

Strickland, 466 U.S. at 686).   Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.   Strickland,

466 U.S. at 689. Simply making conclusory allegations of

                                 7
deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282   (5th Cir.

2000) .

                               IV.

                            Analysis

     As supporting facts for his first ground, movant alleges

that Davis •failed to research before filing objections to the

P.S.R., showed up to sentencing unprepared, and effectively

sacrificed his client's appeal." Doc. 1 at PageiD 4. He refers

the court to argument in his memorandum recounting events that

transpired at sentencing that caused movant to think that he was

not receiving effective assistance of counsel. Id. at PageiD 17-

21. The court addressed those issues at the post-judgment hearing

on the motion to withdraw and appoint new counsel for appeal. CR

Doc. 1315. As the court noted, although the undersigned expressed

frustration with Davis for waiting until the last minute to seek

a continuance of the sentencing hearing, the information he

sought really would not have made any difference in the outcome

of the case. Id. at 5-6. The court noted that Davis had properly

represented movant and would continue to do so, surmising that

some of the information sought was only requested because movant

had insisted on it and not because Davis thought it necessary.

Id. at 6-9. The appellate court determined that there was no

                                8
abuse of discretion in denying the motion to withdraw and to

appoint substitute counsel. Barrett, 718 F. App'x at 289. Nor was

there an abuse of discretion in the denial of the motion for

continuance. Id.

        A movant who claims that his counsel was ineffective due to

a failure to investigate must allege with specificity what the

investigation would have revealed and how it would have altered

the outcome of the case. United States v. Green, 882 F.2d 999,

1003       (5th Cir. 1989). Here, movant offers nothing more than

conclusory allegations. He mentions Brady v. Maryland, 373 U.S.

83   (1963), but does nothing more than speculate that it might

have been violated. Doc. 1 at PageiD 19. He mentions Jordan v.

~'         756 F.3d 395 (5th Cir. 2014), which concerns prosecutorial

vindictiveness, but offers no evidence to support its existence.•

Nor does he support any of his other arguments. In particular, he

makes no attempt to show how he received ineffective assistance

of counsel on appeal. That he failed to prevail does not

establish ineffective assistance. See Dorsey v. Stephens, 720

F.3d 309       (5th Cir. 2013); Ashanti v. Cockrell, No. 3:01-CV-0512-

D, 2002 WL 2030721            (N.D. Tex. Aug. 30, 2002). In sum, he has not

overcome the presumption that Davis's conduct was within the wide


       4
        1n fact, movant appears to be complaining about the probation officer having overlooked cmiain
information and having to include it in the addendum to the PSR.

                                                  9
range of reasonable professional assistance. Strickland, 466 U.S.

at 689.

        Movant next argues that he lost the reduction for acceptance

of responsibility due to the ineffectiveness of his counsel. Doc.

1 at PageiD 22-26. He seems to take the position that the time

devoted to the issue at sentencing cannot justify the impact of

the court's ruling. Id. at PageiD 22. He argues that just because

his testimony was not credible does not mean that he lied or was

untruthful. Doc. 1 at PageiD 23. He overlooks that it was his

burden to show entitlement to acceptance of responsibility.

United States v. Ragsdale, 426 F.3d 765, 781 (5th Cir. 2005). The

court agreed with the probation officer that movant frivolously

contested his relevant conduct and that determination is entitled

                              5
to great deference.               Id. See. e.g., United States v. Angeles-

Mendoza, 407 F.3d 742, 753                  (5th Cir. 2005) (loss of acceptance of

responsibility is appropriate where the defendant tries to

misrepresent the facts to minimize his role in the offense).

        Movant's remaining claims are procedurally barred because he

has not shown cause for failing to raise them on direct appeal

and actual prejudice resulting from each purported error. Brown


         'Here, it is impmtant to note that the probation officer recommended a denial of acceptance of
responsibility before movant testified. Any argument that the loss resulted solely from movant's
testimony is not plausible. Movant wants to blame his attorney for making the objections and blame him
for having movant testify when the decisions were obviously movant's inasmuch as he continues to argue
that he should not have been held responsible for all of the drugs attributed to him.

                                                  10
v. United States, 480 F.2d 1036, 1038      (5th Cir. 1973) (a motion

under    §   2255 is not a substitute for appeal) . Indeed, it does not

appear that he could do so.

        Misapplication of the sentencing guidelines is not

cognizable on collateral review because it does not raise a

constitutional claim. United States v. Williamson, 183 F.3d 458,

462   (5th Cir. 1999). And, each of the court's findings with

regard to movant's guideline calculation was supported by the

record and is entitled to great deference. See United States v.

Ragsdale, 426 F.3d 765, 781 (5th Cir. 2005). The court adopted

the information in the PSR as reliable in addition to making

findings after hearing movant's testimony. The court

appropriately considered the information presented. See United

States v. Harris, 702 F.3d 226, 230      (5th Cir. 2012). As the Fifth

Circuit has repeatedly held, statements by coconspirators are

sufficiently reliable to form a basis of a finding. United States

v. Rico,     864 F.3d 381, 386 (5th Cir. 2017). Further, the two-

level enhancement for importation applies even if the defendant

himself did not know the methamphetamine was imported. United

States v. Serfass, 684 F. 3d 548, 552     (5th Cir. 2012). Other

arguments of movant are without merit, being factually and

legally unsupported. See Doc. 10 at 20-31.




                                    11
                                    v.

                                   Order

       The court ORDERS that the relief sought by movant be, and is

hereby, denied.

       Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253(c) (2),   for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied,   as movant has not made a substantial showing of the

denial of a constitutional right.

       SIGNED December 27, 2019.




                                    12
